Judge Robertson
delivered the opinion of the Court.
Trebble and Cooper replevied an execution in favor of Frame; and on the motion of Trebble alone, the replevin bond was quashed, on the ground, that before its execution, a supersedeas had been obtained from ibo gentlemen who claimed to be judges of what was denominated “the nao court of appeals.”
To reverse this judgment,' Frame has prosecuted a writ of error with a supersedeas.
Hanson, for plaintiff; Monroe, for defendant.
The judgment is erroneous for two reasons.
First. Cooper was a necessary party to the motion,
Second. The supersedeas had no legal effect. The Power to award supersedeas's was delegated by the reorganizing act, to Messrs. Barry, &c. on their imputed character qf appellate judges, and not in their individuai capacities as men. They were not judges, either ilde jure" or ude facto'” and therefore all their acts as such are void.
Wherefore, the judgment is reversed.